NUMBER 13-14-00484-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE FRED ADKINS


                        On Petition for Writ of Mandamus.


                                          ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Per Curiam Order

       Relator, Fred Adkins, filed a petition for writ of mandamus in the above cause on

August 26, 2014 requesting that this Court direct the trial court to withdraw its March 17,

2014 order granting a new trial in the underlying probate proceeding. The Court requests

that the real party in interest, Antonio Gutierrez Tingle, or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                   PER CURIAM

Delivered and filed the 29th
day of August, 2014.




                               2